Title: To Benjamin Franklin from the Committee of Commerce, 21 July 1779
From: Committee of Commerce
To: Franklin, Benjamin


Dear Sir
Commercial Committee Philadelphia21st July 1779
By a Letter dated New Orleans 10th April last from Oliver Pollock Esquire Continental Agent at that place is the following Paragraph. “I have this day drawn on Messrs. Samuel and J.H. Delap sundry Bills amounting to 10,897 Dollars at 90 days sight, but as it is still uncertain whether Mr. Geronimo la Chapelle will be there when they arrive, or that Messrs. Delaps may have funds of mine in their hands to do honor to those Bills, I have taken the liberty of writing the Honble. Benjamin Franklin Esqr. your Ambassador at Paris very minutely on this subject in order he may see those Bills paid for the credit of the States: I have taken this precaution in consequence of your Letter of the 12th June 1777 wherein you desire me to let you know on what terms I can sell Bills on France or Spain.”
Now Sir, as this Gentleman in purchasing many necessaries by Orders from the Committee of Commerce is largely in advance (say about 70,000 Dollars) for the United States, and thereby greatly distressed, nor is it in our power at present to give him relief until new Flour is brought to Market, an Article much wanted there, and the only one in our power to reimburse him with. In order to prevent the evil that will inevitably ensue to him as well as to the honor of these States should those Bills be protested, induces us most earnestly to request your interference in this matter, so as to prevent the Bills being protested, and please to advise us with the result.

We have the honor to be With the greatest respect and esteem Your Excellency’s Most humble Servants
signed by orderFra: Lewis
(Duplicate)His Excellency Benjamin Franklin Esquire Minister Plenipotentiary from the United States of America at the Court of France.
